Citation Nr: 1023762	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-35 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, which denied service connection for 
a right knee condition, tinnitus, hearing loss, and lung 
disability.  The Veteran disagreed with the denial of service 
connection for tinnitus but not the other issues and this 
matter is properly before the Board for adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	 All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.	The Veteran had noise exposure in service.

3.	The Veteran has bilateral tinnitus.

4.	Symptoms of tinnitus have been continuous since separation 
from service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(b) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran asserts that he developed tinnitus as a result of 
being exposed to loud noise levels while refueling jet 
aircraft on the flight line during active military service.  
The Veteran contends that the tinnitus began in 1966 which he 
noticed when he was treated for an ear infection.  He also 
states that the tinnitus started in service, has been 
constant throughout service, and continues after separation 
from service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran served in the United States Air Force from March 
1953 to March 1976.  The Veteran's service treatment records 
show he sought medical treatment for an earache in the left 
ear with tinnitus in February 1966.  As such, tinnitus was 
noted during service.  Service connection is in effect for 
bilateral hearing loss due to noise exposure in service. 

A June 1976 VA ear, nose, and throat examination noted the 
Veteran had a hearing deficit detected in 1975, one year 
prior to retirement, and shows the Veteran had intermittent 
tinnitus.  There were no subsequent VA service treatment 
records or private treatment records regarding treatment for 
tinnitus.

In a July 2009 VA examination report, the audiologist noted 
that the Veteran had tinnitus, but opined that it is less 
likely as not that the Veteran's tinnitus began during 
military service because the Veteran made no reports 
regarding tinnitus.  In a July 2009 addendum to the VA 
examination report, the examiner further stated that it is 
less likely as not that the Veteran acquired tinnitus during 
his military duty due to loud noise exposure because it is 
more likely than not that the tinnitus was resolved when the 
earache was resolved in 1966.  There is no mention of the 
1976 diagnosis of intermittent tinnitus.

In an April 2010 Board hearing, the Veteran testified that he 
first noticed ringing in his ears when being treated for an 
ear infection in 1966.  He further testified that the 
tinnitus never stopped after the earache was resolved.  The 
Veteran also stated that he has had tinnitus in service and 
every day since separating from service, but he did not seek 
treatment for the ringing in his ears because he was told 
there was nothing anyone could do about it.

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In this instance, the 2009 VA examiner opined that 
the Veteran's tinnitus was resolved in 1966 when his earache 
resolved.  However, a 1976 VA ear, nose, and throat 
examination noted the Veteran had a hearing deficit detected 
in 1975, one year prior to retirement, and also shows the 
Veteran had intermittent tinnitus at the time of the exam.  
Because the record shows evidence of intermittent tinnitus in 
June 1976, three months after the Veteran's separation from 
service, the examiner's finding that tinnitus is not due to 
noise exposure in service on that basis that tinnitus was 
resolved in 1966 is flawed.  Therefore, the Board finds the 
VA examination report to be inadequate for rating purposes 
and the opinion will be accorded no weight. 

Because a layperson is competent to establish the presence of 
observable symptomatology, the Board finds the Veteran 
competent to testify about symptomatolgoy, such as the 
ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, the Board must determine if his assertions are 
credible in order to assign appropriate weight to his 
testimony.

The Veteran's military service records show that he had 
twenty-three years of service with exposure to loud noises.  
He was treated in service for an earache with tinnitus in 
1966, was found to have intermittent tinnitus in 1976, and 
testified that he has had tinnitus in service, every day 
since separating from service and the tinnitus never stopped 
after the earache was resolved in 1966.  Furthermore, the 
1976 VA examination shows a diagnosis of tinnitus after 
discharge from service.  See 38 C.F.R. § 3.303(b).  
Therefore, based on the evidence of record, and the lack of 
probative evidence to refute the Veteran's assertions, the 
Board finds the Veteran's statements to be credible as to a 
continuity of symptomatology since discharge from service.

The Board notes at this juncture that where an approximate 
balance of positive and negative evidence exists in favor or 
against the claim, the benefit-of-the doubt is given to the 
veteran.  38 C.F.R. § 3.102.  Because the record shows 
evidence of intermittent tinnitus in June 1976, the VA 
examination report is inadequate for rating purposes because 
it is based on an inaccurate review of the record, and the 
Veteran has provided competent and credible testimony of 
tinnitus starting during service and continuing to this day, 
the Board concludes, when resolving all reasonable doubt in 
favor of the Veteran, that his tinnitus was incurred in 
service.  As such, service connection for tinnitus is 
granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


